United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3030
                         ___________________________

                                   Donald E. Burnett

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                    Christine Machtly, Former Deputy Director

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Southern District of Iowa - Central Division
                                  ____________

                              Submitted: July 24, 2019
                                Filed: July 25, 2019
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      In this mortgage-related action, Donald Burnett appeals after the district court1
dismissed his complaint, under Federal Rules of Civil Procedure 12(b)(6). Upon

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
careful review of the record and Burnett’s properly raised arguments on appeal, we
find no basis for reversal. First, we conclude the district court did not err in
determining that Burnett failed to state a due process claim. See Hughes v. City of
Cedar Rapids, 840 F.3d 987, 994 (8th Cir. 2016) (discussing the requirements for a
procedural due process claim); Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir.
2016) (stating a grant of a motion to dismiss under Rule 12(b)(6) is reviewed de
novo). Furthermore, we conclude Burnett’s mere references to other types of claims,
without more, did not state claims for relief. See Stone v. Harry, 364 F.3d 912, 914
(8th Cir. 2004) (“Though pro se complaints are to be construed liberally, . . . they still
must allege sufficient facts to support the claims advanced.”). Finally, we conclude
the court did not abuse its discretion in failing to invite Burnett to amend his
complaint. See Carlson v. Hyundai Motor Co., 164 F.3d 1160, 1162 (8th Cir. 1999)
(holding “a district court does not abuse its discretion in failing to invite an amended
complaint when plaintiff has not moved to amend and submitted a proposed amended
pleading”).

       Accordingly, the judgment of the district court is affirmed. See 8th Cir. R.
47B.
                        ______________________________




                                           -2-